     Case 1:19-cv-02645-AJN-KHP Document 135 Filed 11/27/19 Page 1 of 1




UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICT OF NEW YORK

CITY OFALMATY,](AZAKHSTAN and
BTABANK,JSC,
                                                          CaseNo. 19-civ-02645
                                Plaintiffs,

                    -against-                             DECLARATIONOFJILL
                                                          LEVlINSUPPORTOF
FELIX SA'lER, DANIEL RIDLOFF, BAYROCK                     MOTION TO DISMISS
GROUPINC., GLOBAL HABITAT SOLUTIONS.                      AMENDED COMPLAINT
INC., RRMl-DR LLC, FERRARIHOLDINGS
LLC, andMEM ENERGY PARTNERSLLC,

                                Defendants.



       JILL LEVI, declares as follows:

       1.     I am a member of Todd & Levi, LLP, attorneys for Defendants Felix Sater

("Sater"), Daniel Ridloff("RidlofP '), Bayrock Group Inc., ("Bayrock"), Global Habitat

So[utions,]nc. ("GHS") and RRM]-DR LLC ("RRM]") (co]]ective]y, the "Moving

Defendants"). I submit this Declaration in support of the Moving Defendants' motion to

dismiss the First Amended Complaint dated August 30, 2019 (the "Amended

Complaint") pursuantto Rule 12 (b) (6) of the Federal Rules of Civil Procedure.

       2.     I attach hereto as Exhibit A, a true and correct copy of the Amended

Complaint.

I declare under the penalties of perjury that the foregoing is true and correct.

Dated:New York, New York
       October 11. 2019

                                                         sIJill Levi
                                                         JilILevi
